DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Claims 4, 11-13, 15-30, filed 28 December 2020, are pending and are the subject of the present Official action.

Double Patenting, Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4, 11-13, 15, 17-24 and 26-30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,876,113. This is a statutory double patenting rejection.
The following table sets forth the relationship between the patented claims and the instant claims:
Instant claim…
is substantially identical to patented claim…
4
1
11
2
12
3
13
4
15
5
17
6
18
7
19
8
20
9
21
10
22
11
23
12
24
13
26
14
27
15
28
16
29
17
30
18


Since the claims are substantial duplicates, the listed claims are rejected for statutory double patenting.

Double Patenting, Obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9 and 14 of U.S. Patent No. 10,876,113. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claim 16 recites the nucleic acid molecule of claim 4, “wherein the first nucleic acid has a sequence length of 140-200 nucleotides”, while patented claim 6 recites the same except for substituting “a first nucleic acid that is 90% identical to SEQ ID NO:5” in place of the limitation of instant claim 16. However, SEQ ID NO:5 of patented claim 6 has a sequence length of 173 nucleotides, and thus has a first nucleic acid having a sequence length between 140-200 nucleotides. Patented claim 6 would thus anticipate the instant claim 16 if it were available as prior art, and is patentably indistinct therefore. 
Similarly, the instant claim 25 reads on “[t]he nucleic acid molecule according to claim 20, wherein the intron sequence comprises a nucleotide sequence having at least 80% sequence identity with nucleotides…171-274 of SEQ ID NO: 7...” Patented claim 14 recites “[t]he nucleic acid molecule according to claim 9, wherein the intron sequence comprises a nucleotide sequence having at least 80% sequence identity with nucleotides 171-274 of SEQ ID NO: 7”. Instant claim 25 is thus broader than patented claim 16, since instant claim 25 recites the species of patented claim 16 in addition to several others. Since patented claim 16 is a species of instant claim 25, patented claim 16 would thus anticipate the instant claim 25 if it were available as prior art. These claims are patently indistinct therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633